Per curiam.
William Joseph O’Neil petitioned in DeKalb Superior Court for modification of his $200 per month child support payments. The trial judge, sitting without a jury, denied the petition after a hearing. O’Neil has brought this appeal, but the evidence supports the finding of the trial court. Trippe v. Trippe, 237 Ga. 159 (227 SE2d 46) (1976).

Judgment affirmed.


All the Justices concur.

Submitted August 4, 1978
Decided October 24, 1978.
Charles T. Magarahan, for appellant.
John T. Ashby, for appellee.